We have examined this entire record, and in it we find no reversible error. Let the judgment be affirmed.
Affirmed.
                              On Rehearing.
Appellant files extended brief on application for rehearing, but no brief came to the hands of the court on the original submission. While this is permissible under our practice in criminal cases, counsel would do well to direct the attention of the court to such questions as are insisted upon as error in brief to be considered on original hearing.
It is now insisted that evidence of other worthless checks given by this defendant about the time of the utterance of the check charged in the indictment was error to a reversal, and to sustain this contention we are cited to the case of Outlin v. State, 22 Ala. App. 640, 119 So. 246, and other cases of similar import. The cases cited have no application in this case. The defendant had testified that, at the time of the handling of the raised check, the subject of this prosecution, he was not "especially needing money." The date of utterance of the forged check was October 23d. It was therefore relevant and permissible, on cross-examination, for the state to ask defendant if he did not on October 26th and 27th draw checks on the American Trust  Savings Bank and cash them with Flandell (the party who cashed the forged check), which checks were not paid by the bank because of a lack of funds, as tending to contradict defendant's statement that he was not in need of funds at the time he uttered the raised check.
The application is overruled.